Title: Cabinet Opinion, 7 December 1793
From: Cabinet
To: Washington, George


          
            [7 December 1793]
          
          At a meeting of the heads of departments & Attorney Genl at the President’s on the
            7th of Dec. 1793.
          Mr Genet’s letter of Dec. 3. questioning the right of requiring the address of Consular
            commissions to the President was read. it is the opinion that the address may be either
            to the U.S. or to the President of the U.S. but that one of these shoud be insisted
              on.
          A letter from James King was read, dated Philadelphia Nov.
          25. 1793. complaining of the capture of his schooner Nancy by a British privateer &
            carried into N. Providence, and that the court there has thrown the onus probandi on the
            owners, to shew that the vessel & cargo are American property. it is the opinion
            that mister King be informed that it is a general rule that the governmt should not
            interpose individually, till a final denial of justice has taken place in the courts of
            the country where the wrong is done; but that, a considerable degree of information
            being shortly expected relative to these cases, his will be further considered &
            attended to at that time.
          The Secretary of state informed the President that he had received a number of
            applications from mister Genet on behalf of the refugees of St Domingo who have been
            subjected to tonnage on their vessels & duties on their property on taking asylum in
            the ports of this country, into which they were forced by the misfortunes of that
            colony. it is the opinion that the Secretary of state may put the
            petitions into the hands of a member of the legislature in his private capacity to be
            presented to the legislature.
          
            Th: Jefferson
            Edm: Randolph
            Alexandr Hamilton
            H. Knox.
          
        